Filed 11/4/14 P. v. Hopkins CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B251614

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA058432)
         v.

MICHAEL JASON HOPKINS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Carlos
Chung, Judge. Affirmed.
         D. Inder Comar, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Senior Assistant Attorney
General, Susan Sullivan Pithey and Mary Sanchez, Deputy Attorneys General, for
Plaintiff and Respondent.


                                          _______________________
       Michael Hopkins, convicted of two counts of interfering with executive officers in
the commission of their duties (Pen. Code,1 § 69), making criminal threats (§ 422), and
violating a domestic violence protective order (§ 273.6, subd. (a)), appeals his conviction
on two grounds: (1) that a mistrial should have been declared after an alternate juror
recognized a police officer witness and disclosed a negative experience with him; and (2)
that the court erred in admitting evidence of his prior bad acts. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Signora Harrison dated Michael Hopkins from May to October 2012. Their
relationship ended when he struck her. She obtained a domestic violence restraining
order against him.
       On January 12, 2013, Hopkins came to the residence Harrison shared with two
male roommates and began arguing with one of them, David Combs, because Combs
would not let him in the house. Hopkins sounded angry. Harrison concealed herself
behind a door but looked around the door to see what was happening. Hopkins told
Combs, “I’ll kill your little white ass.” Combs continued to refuse Hopkins entry because
of the restraining order.
       Harrison went to the door and found Hopkins “ranting and raging.” He left for a
moment and then returned. Harrison went outside to speak with him in hopes of defusing
the situation. Hopkins told her to go away, so she re-entered the house and locked the
security door. Hopkins briefly walked away and then returned, telling them through the
door, “I’m tired of this shit. I’ll kill all you mother fuckers up in here.” Hopkins was
looking at Harrison when he made this statement. One of Harrison’s roommates called
911.
       Harrison was afraid for her safety: “You never know how Michael is going to
react so I got scared because he will walk away and then he will go to windows. He
broke out windows in my house before so I just didn’t know what he was going to do
next. So, yes, I got scared.” Hopkins was “very vengeful” and did not “let anything go.”

1      Unless otherwise indicated, all further statutory references are to the Penal Code.

                                             2
        Los Angeles County Sheriff’s Deputies Justin Ruppert and Macias2 responded to
the 911 call. Ruppert saw that Hopkins was within 100 yards of Harrison’s home. He
was walking, yelling, and throwing his arms up in the air. According to Ruppert, when
he (Ruppert) exited the police vehicle to speak to Hopkins, “I saw him and saw him
taking his jacket off and he was yelling at me, walking westbound on the sidewalk
coming directly towards me, and he threw his jacket on the ground next to the palm tree.”
Ruppert testified that Hopkins was “extremely aggressive and immediately I recognized
that he had his fists clenched, his arms were rigid from his sides. He definitely appeared
to intend to fight me.” Hopkins approached Ruppert at the police vehicle and said, “You
can’t fuckin’ stop me, you fuckin’ white cop.” He told Ruppert, “I’ll fuckin’ kick your
ass.”
        At this point, the men were about eight feet apart. Ruppert attempted to de-
escalate the situation, backing up while telling Hopkins that he was not in trouble and
was not under arrest, but that he needed to speak with him about what had happened.
Ruppert also drew his taser gun and warned Hopkins to stop advancing. Hopkins stopped
moving toward Ruppert. Hopkins kept saying, “Fuck you,” and “Fuck the sheriffs.”
Ruppert instructed Hopkins to turn around and to put his hands behind his back so that he
could detain Hopkins for further investigation, to which Hopkins responded with a
further “Fuck you.” Several times Hopkins repeated that he was going to “kick
[Ruppert’s] ass,” and he also said that he would do the same to Macias. He then looked
at Macias and said, “Fuck her. I’m gonna stick a piece of metal in her.” Ruppert had
spent approximately one and one-half to two minutes attempting to defuse the situation,
but after the threat to Macias Ruppert became concerned that Hopkins was possibly
armed with a knife and was threatening to stab her. He concluded that he was unable to
calm Hopkins and that more deputies and a supervisor were needed. Macias radioed for
backup. Hopkins could be heard in the background yelling “Fuck you” as Macias made
the radio transmission.


2       Macias’s first name is not in the record.

                                              3
       Hopkins stepped off the curb and came toward Ruppert in an aggressive manner,
and Ruppert believed that he was going to attack him. Ruppert told Hopkins four or five
times to stop, turn around, and put his hands behind his back, but Hopkins answered with
more profanity. Ruppert tased Hopkins, who fell to the ground. Hopkins then became
more cooperative in response to verbal commands, although he continued to yell as
before. The two officers worked together to handcuff Hopkins, and then additional
officers arrived on the scene.
       Hopkins, now handcuffed, continued to be verbally aggressive, and he began to
kick his legs in the air and to try to get up. The sergeant who had arrived on the scene
ordered the officers to place a hobble, a nylon strap with clips, upon his legs to prevent
him from kicking further. After the hobble was placed on Hopkins, officers helped him
up from the ground and attempted to search him. Hopkins continued to yell and kept one
fist closed tight, leading officers to be concerned that he could be secreting a small
weapon in that fist.
       The sergeant ordered Hopkins multiple times to open his hand, but he did not
comply. She and another officer tried to pry Hopkins’s hand open but were unsuccessful.
Accordingly, she ordered that Hopkins be tased again. After being tased, Hopkins
opened his right hand, which was holding money. Officers helped him up from the
ground and placed him in the back of a patrol car. Throughout the experience, Hopkins
continued to yell obscenities at the officers.
       Once placed in the patrol car, Hopkins was driven to the hospital for taser dart
removal and a medical examination. Throughout the drive to the hospital, Hopkins
continuously yelled at the officer driving the patrol car, stating that he hated “white
people” and “white cops,” and challenging him to remove the handcuffs so that he could
“beat your mother fucking white ass back to Santa Clarita.” The officer who drove
Hopkins to the hospital deemed Hopkins too volatile to be removed from the car as per
the usual practice, and instead asked that the doctor come to the police car to perform the
examination. While they were waiting for the doctor, Hopkins managed to slip out of his
seat belt and began kicking the window of the patrol car. Hopkins stopped kicking after

                                                 4
being warned that he would be pepper-sprayed, but he continued his tirade. Deputies
held Hopkins down to prevent him from injuring the doctor who was examining him.
Hopkins was driven to the local jail with two patrol units following in case Hopkins
managed to kick out the window of the car in which he was riding. At the station, his
booking was videotaped and numerous officers were present in case of violence and to
protect the officers against liability in the event they had to use force on him. Hopkins’s
handcuffs were not removed until he was placed in a cell because of concerns he would
harm a staff member.
       At trial, after the opening statements but before the presentation of evidence, an
alternate juror advised the court that he recognized Ruppert as an officer who had
responded unprofessionally to a call he had made to law enforcement. The alternate told
the court that Ruppert, while on duty, came to his home while holding a beer and with a
girlfriend in his car. Defense counsel moved to excuse the juror and to order him back as
a witness. The court excused the juror but denied the request to call him as a witness.
Defense counsel’s subsequent motion for a mistrial was denied. Also at trial, the court
permitted evidence to be introduced of several instances of domestic violence, over
defense objection.
       Hopkins was convicted of two counts of interfering with an executive officer,
making criminal threats, and violating a domestic violence restraining order. He appeals.


                                       DISCUSSION

       I.     Failure to Grant Mistrial

       Hopkins argues that it was reversible error for the court not to grant a mistrial at
the beginning of the case when an alternate juror recognized Ruppert and claimed that he
had responded unprofessionally to a call. According to Hopkins, a mistrial should have
been granted and the juror made available to him as a potential witness because he had
evidence that “Ruppert committed professional misconduct, and which would have called
Ruppert’s credibility, reliability, and conduct as an arresting officer into question.”


                                              5
         “[A] motion for a mistrial should be granted only when ‘“a [defendant’s] chances
of receiving a fair trial have been irreparably damaged.”’” (People v. Ayala (2000) 23
Cal.4th 225, 282 (Ayala).) The trial court should grant a mistrial when it “‘is apprised of
prejudice that it judges incurable by admonition or instruction. [Citation.] Whether a
particular incident is incurably prejudicial is by its nature a speculative matter, and the
trial court is vested with considerable discretion in ruling on mistrial motions.
[Citation.]’ [Citation.]” (People v. Collins (2010) 49 Cal.4th 175, 198.) We find no
abuse of discretion in the denial of the mistrial motion.
         When confronted with the alternate juror recognizing Ruppert as the officer with
whom he had a negative experience, the court properly recognized that it could not
simply excuse the juror and then permit the juror to testify as a witness in the same
proceeding. (People v. Sanders (1988) 203 Cal.App.3d 1510, 1513-1516; see also Evid.
Code, § 704, subd. (b).) The court, therefore, proceeded to consider whether the alternate
juror’s testimony was admissible in order to ascertain whether it should grant a mistrial to
permit future testimony by the alternate juror. (See People v. Knox (1979) 95 Cal.App.3d
420, 434-435 [admissibility of former juror’s testimony considered independently of his
former status as a juror, and the testimony is evaluated under Evidence Code section
352].)
         The court here relied upon Evidence Code section 352 in determining whether or
not the testimony that could be developed from the alternate juror would be admissible.
After questioning the alternate juror in detail, the court also questioned Ruppert, who
denied the juror’s allegations of unprofessional conduct. The trial court then explicitly
relied on Evidence Code section 352 and ruled that the potential evidence related to
issues not presented by this case: the juror would at best have evidence relating to a lack
of a professional demeanor, while the case concerned Ruppert’s use of force. Because
the evidence fell into “two different categories” of evidence concerning law enforcement
officers, the alternate juror’s evidence “would be too tangential and irrelevant,” and “[i]t
would confuse the issues.” There was no reason to grant a mistrial to permit
investigation into this juror’s account and the development of this evidence, because, the

                                              6
court observed, the court would “exclude it all anyways” under Evidence Code section
352.
       We find no abuse of discretion here. The trial court was well within its discretion
when it concluded that evidence of the alleged incident involving Ruppert and the
alternate juror was inadmissible under Evidence Code section 352 because it was
tangential and not relevant to the use of force issues presented by the instant case, and
because it would have tended to confuse the issues. Presentation of this evidence would
have required holding a trial within a trial, and it would have amounted to no more than
impeachment of Ruppert on a collateral matter. (See People v. Quartermain (1997) 16
Cal.4th 600, 625-626 [no abuse of discretion to exclude impeachment on collateral
matter].) The court’s evidentiary conclusion was not “arbitrary, capricious, or patently
absurd.” (People v. Thomas (2012) 53 Cal.4th 771, 806.) Because the court reasonably
concluded that evidence substantiating the alternate juror’s claim would have been
inadmissible, the court had no reason, and no obligation, to grant a mistrial to permit
further development of that evidence. Hopkins could not demonstrate that his chances of
receiving a fair trial were irreparably damaged (Ayala, supra, 23 Cal.4th at p. 282) by
being denied the opportunity to substantiate the juror’s account when the resultant
evidence would be inadmissible. Accordingly, the trial court did not abuse its discretion
when it denied the mistrial motion.
       Hopkins argues that the denial of the mistrial motion also “implicated” his Sixth
Amendment right to cross-examination and his right to due process guaranteed by the
Fifth and Fourteenth Amendments to the United States Constitution. “It is axiomatic that
the accused in a criminal trial must be provided a reasonable opportunity to effectively
cross-examine the witnesses against him. [Citation.] At the same time, however, the
‘trial judges retain wide latitude insofar as the confrontation clause is concerned to
impose reasonable limits on . . . cross-examination[,] based on concerns about, among
other things, harassment, prejudice, confusion of the issues, the witness’ safety, or
interrogation that is repetitive or only marginally relevant.’ [Citation.] The confrontation
clause ‘“guarantees an opportunity for effective cross-examination, not cross-

                                              7
examination that is effective in whatever way, and to whatever extent, the defense might
wish.”’ [Citation.]” (People v. Ducu (1991) 226 Cal.App.3d 1412, 1414-1415.)
Hopkins cross-examined Ruppert extensively about the issues presented in this case.
Denying Hopkins the ability to cross-examine Ruppert about issues not relevant to the
case or to impeach him on collateral matters is within the latitude of judges to impose
reasonable limits on cross-examination. Hopkins has not established a violation of the
Sixth Amendment here.
        Nor has Hopkins demonstrated any violation of due process in refusing to grant a
mistrial in order for him to develop further evidence on a collateral matter for
impeachment. While the due process right of a defendant to a fair trial and the right to
present all relevant evidence of significant probative value to the defense trumps
Evidence Code section 352, “[t]his does not mean that an unlimited inquiry may be made
into collateral matters; the proffered evidence must have more than ‘slight-relevancy’ to
the issues presented” and “must be of some competent, substantial and significant value.”
(People v. Northrop (1982) 132 Cal.App.3d 1027, 1042, disapproved on other grounds in
People v. Smith (1984) 35 Cal.3d 798, 807-808.) The exclusion of tangential evidence
does not deny a defendant due process of law. (People v. Loker (2008) 44 Cal.4th 691,
730.)

        II.    Evidence of Prior Acts

        Prior to trial, pursuant to Evidence Code section 1109,3 the prosecution asked to
introduce evidence of five incidents involving Hopkins and Harrison that had occurred
within six months immediately prior to the incident that gave rise to the present



3      Evidence Code section 1109, subdivision (a)(1) provides that “in a criminal action
in which the defendant is accused of an offense involving domestic violence, evidence of
the defendant’s commission of other acts of domestic violence” within the prior 10 years
is admissible, unless it is deemed more prejudicial than probative pursuant to Evidence
Code section 352. Both charged and uncharged acts of domestic violence are admissible
to show a defendant’s propensity to commit such crimes. (People v. Brown (2011) 192
Cal.App.4th 1222, 1232-1233.)

                                             8
proceedings. The prosecution also sought to introduce evidence of three prior
convictions suffered by Hopkins pursuant to Evidence Code sections 1101, subdivision
(b),4 and 1109.
       Defense counsel objected to the introduction of the prior incidents and convictions
on the ground that the “sheer number” of the incidents sought to be introduced would cast
Hopkins “in an extremely negative light” that would “necessarily influence the jury.”
Counsel argued that the evidence sought to be introduced was cumulative, “b[ore] little
similarity to the current charged offenses,” and created “a substantial danger of undue
prejudice.” Defense counsel asked that the evidence be excluded under Evidence Code
section 352 because it would confuse the issues, mislead and prejudice the jury, and
consume too much time. While advocating for the evidence to be excluded in its entirety,
in the alternative defense counsel requested that the prior matters be limited to the more
recent events, incidents in which the victim was Harrison, and a maximum of “maybe 1
or 2 matters.”
       The court concluded that the five prior incidents from 2012 involving Hopkins and
Harrison would be admitted. The court also authorized the prosecution to introduce
evidence of two prior convictions suffered by Hopkins, but not a third conviction from
2002 involving a different victim, as that would be “cumulative and tangential.” The
court explained that under Evidence Code section 352, “I am to weigh the probative
value versus the undue prejudice. The probative value here is high. All of the past
incidents and convictions put the [section] 422 [criminal threats; count 3] in context.”
The trial court explained the probative value of the evidence: “The jury has to find that
the victim was in sustained fear. When you have a victim who knows that this defendant
has been violent toward her in the past where the authorities, including the judicial

4      Evidence Code section 1101, subdivision (b) authorizes the admission of prior
conduct evidence “when relevant to prove some fact (such as motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake or accident, or whether a
defendant in a prosecution for an unlawful sexual act or attempted unlawful sexual act
did not reasonably and in good faith believe that the victim consented) other than his or
her disposition to commit such an act.”

                                             9
system, has stepped in, where he has been convicted through that process and yet he
continues to be violent and continues to pursue her, that adds a great amount of fear. It
would be different if someone were just persistent but here we have someone that is
persistently violent. Law enforcement and the courts have stepped in. He’s been
convicted and yet he continues to engage in this conduct. That heightens the level of fear
for the average person, so the probative value is incredibly high.” The court observed
that the past acts were “not unduly violent or gruesome” and that the evidence was not
cumulative. Ultimately, the court concluded, any undue prejudice did not substantially
outweigh the probative value of the evidence and the evidence was “relevant to the
victim’s sustained fear.” Furthermore, the court concluded, the evidence was admissible
under Evidence Code section 1101, subdivision (b) to show Hopkins’s motive and intent.
       On appeal, Hopkins argues that the court abused its discretion in admitting the
prior incidents and convictions and that this error deprived him of his constitutional right
to due process and a fair trial. In determining admissibility under Evidence Code section
352, the court must determine whether the probative value of the evidence is substantially
outweighed by the probability the evidence will consume an undue amount of time or
create a substantial danger of undue prejudice, confusion of issues, or misleading the
jury. (Evid. Code, § 352.) The court’s ruling is reviewed for an abuse of discretion.
(People v. Thomas (2011) 52 Cal.4th 336, 354-355.) We find no abuse of discretion and
no constitutional violation.
       The trial court properly concluded that the evidence of the five prior incidents had
substantial probative value under Evidence Code section 352 because of their similarity
to the present counts of criminal threats and violating a domestic violence restraining
order. Each of the 2012 incidents involved an angry Hopkins threatening or harming
Harrison or disobeying the restraining order she had obtained, and all occurred at the
same residence where the present incident took place. On July 25, Hopkins called
Harrison a bitch, spit on her, and threatened to “beat [her] ass.” On August 2, angry that
she had filed a police report regarding him, Hopkins grabbed Harrison and left visible
scratches and bruises on her arms. On October 22, an agitated Hopkins slapped

                                             10
Harrison’s face repeatedly after she asked him to leave. This incident led to Harrison
obtaining a restraining order against Hopkins, because “you never know when he is going
to react or how he was going to react or when he is going to get mad. And at first I got
scared of him.” On October 25th, the day he was served with the restraining order,
Hopkins came to Harrison’s residence and banged on Harrison’s windows and door; and
on October 31st he returned, rang her doorbell and banged on her bedroom window.
These incidents showed Hopkins’s pattern of hostility and abusive conduct towards
Harrison and revealed that his aggression was not diminishing with the passage of time.
He remained fixated on her and disobeyed the restraining order requiring him to stay
away from her. Similarly, the two prior convictions were probative because they
involved domestic violence incidents (violations of § 243, subd. (e)(1) and § 273.5), and
the latter conviction involved Harrison as a victim and included Hopkins being served
with a restraining order.
       The trial court reasonably determined that the prior incidents and convictions were
not unduly prejudicial. Evidence is unduly prejudicial if it is likely to “provoke
emotional bias against a party or to cause the jury to prejudge the issues on the basis of
extraneous factors.” (People v. Jenkins (2000) 22 Cal.4th 900, 1008.) The five prior
incidents themselves were not unduly violent or gruesome, and they were no more
inflammatory than the charged offenses, which involved an enraged Hopkins threatening
to kill everyone in Harrison’s home. (See People v. Rucker (2005) 126 Cal.App.4th
1107, 1119 [“[r]elevant factors in determining prejudice include whether the prior acts of
domestic violence were more inflammatory than the charged conduct”].) The two prior
domestic battery convictions were similar to the instant charges but were no more
inflammatory than the present acts, especially considering that the jurors were not
informed of the underlying facts of the prior convictions and that the convictions came in
by way of stipulation and brief testimony about a page of a section 969b packet. We find
no abuse of discretion, and therefore no violation of due process or the right to a fair trial,
in admitting these prior acts and convictions.



                                              11
       Hopkins, however, argues that the evidence was unduly prejudicial because the
prior acts were “significantly more inflammatory” than those alleged here. We disagree
with Hopkins’s characterization: Hopkins’s furious rage and death threats to Harrison
and her roommates represented a significant escalation over his conduct in the prior
incidents presented to the jury. Moreover, considering that the prior incidents of
domestic violence involved similar conduct by Hopkins against the same victim, and
none of the incidents were unduly violent or grisly, the evidence was not unduly
inflammatory. (People v. Hoover (2000) 77 Cal.App.4th 1020, 1029 [holding that in
light of the fact the evidence involved the defendant’s history of similar conduct against
the same victim, the evidence was not unduly inflammatory].)
       Hopkins also argues that undue prejudice resulted when the evidence of his prior
acts was supplemented by the evidence of his prior convictions and the testimony of three
officers who responded to the prior incidents. We have reviewed the testimony
concerning the felony conviction, as well as the testimony of the three officers who had
responded to the prior incidents, and find no basis for concluding that this evidence, alone
or in conjunction with Harrison’s testimony about prior events, was more prejudicial than
probative or that it created a substantial risk of undue prejudice.
       Next, Hopkins suggests that the fact that the majority of the prior acts testimony
involved the same victim, Harrison, diminishes its probative value because it its source
was not independent of the evidence of the charged offense, relying on People v. Ewoldt
(1994) 7 Cal.4th 380, 404. Ewoldt is inapplicable here because it concerns the admission
of evidence under Evidence Code section 1101 in a circumstance where there were
multiple victims and the uncharged conduct was introduced for the purpose of showing a
common design or plan. (Id. at pp. 403-404.) Here, in contrast, the evidence was
admitted to show Hopkins’s intent and motive towards his sole victim, as well as under
Evidence Code section 1109 as propensity evidence and to provide context for Harrison’s
fear of Hopkins, an element of the charge of making criminal threats.
       Next, Hopkins contends that the other acts evidence confused the jury because for
four of the five prior incidents, Hopkins was not charged or convicted. Hopkins argues

                                             12
that the jury had to determine whether the prior events testified to by Harrison had
actually occurred, and that “the fact that much of the testimony came from Ms. Harrison
herself, significantly decreased the certainty of appellant’s commission of those prior acts
and increased the likelihood of confusing the issues under Evidence Code section 352.”
We have reviewed the record and find no likelihood of confusion or any indication that
consideration of the prior incidents unduly taxed the jury. Harrison’s testimony
regarding the prior events was not disproportionately lengthy and was corroborated by
succinct police testimony and recorded 911 calls. While Hopkins argues that the jury
may have seen the trial as an opportunity to punish Hopkins for what he had done in the
past to Harrison, the trial court specifically admitted one of the prior convictions to
minimize any potential of misplaced punishment, commenting, “where there is a past
conviction and the jury knows about that they will not be tempted to then punish him now
for past bad acts knowing he has been previously punished.” Hopkins’s speculative
argument that he was punished not for the charged offenses but for his prior acts is
unsupported by any indication in the record that the jury was confused or punished
Hopkins for his prior misconduct.
       Finally, Hopkins argues that the court “could easily have limited the introduction
of such testimony by introducing this evidence through judicial notice or stipulation.
Instead, the jurors saw pictures of alleged injuries, heard clearly extraneous testimony
from a prosecution paralegal and finally heard additional, cumulative testimony from
police officers.” We have reviewed the evidence in its entirety and identify no respect in
which the trial court abused its discretion with respect to the amount of evidence
presented or the manner in which it was presented. Harrison’s testimony with respect to
prior incidents was not particularly lengthy: her direct testimony as to all five prior
incidents consumed only ten pages of the reporter’s transcript. The testimony of each of
the three law enforcement officers concerning the prior incidents was similarly brief.
One officer was asked a total of five questions, and her testimony took up two pages of
the reporter’s transcript. The next officer’s testimony consumed four pages of the
reporter’s transcript. The final officer’s testimony was recorded on five pages of

                                             13
transcript. The paralegal’s brief testimony concerning the conviction contained in
Hopkins’s prison packet did turn out to be repetitive in light of the stipulation that was
presented at the close of evidence that set forth the prison conviction, but we found
nothing in either the stipulation or testimony to suggest any unduly prejudicial effect
from a second mention of the conviction. Hopkins contends that the trial court should
have limited the evidence in the same way that the trial court did in People v. Wesson
(2006) 138 Cal.App.4th 959, but that case involved a prosecutor’s request to introduce
evidence of a sex crime resulting in a conviction against another victim. There, the court
permitted documentary evidence of the charge and conviction to be introduced as
propensity evidence. (Id. at p. 969.) Here, in contrast, the evidence was admitted for
purposes in addition to its value as propensity evidence, and the evidence was not limited
to convictions that could be presented merely through documentary evidence. Wesson is
not applicable here and does not suggest any error by the trial court. We find no abuse of
discretion in the manner in which the court permitted the evidence to be presented.

                                      DISPOSITION

       The judgment is affirmed.




                                                  ZELON, J.
We concur:




       WOODS, Acting P. J.




       SEGAL, J.


        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             14